DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-12 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a hardware including a processor". The grammar of the limitation uses the term "hardware" in adjective form, implying that it should be followed by a noun, such as "a hardware system", "a hardware controller", "a hardware implemented processor", etc. It is unclear from the claims or specification what "hardware" is specifically referring too.
Claim 4 recites the limitation "based on the data collected by the plant by the operation of the user" is unclear if the data collected consists of both plant data and user operation data, or if the user 
The term “the most important actions” in claim 7 is a relative term which renders the claim indefinite.  The term "most" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites the limitation “updates a cost function online”. It is unclear if “online” is meant to indicate that the updating action occurs on the control customization system, or if another computer or server system is indicated.  The meaning of the term is not clear from the claims or specification.
Claim 8 recites the limitation “the learned decision or regression tree” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected based on their dependency upon rejected Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goerick et al., US Patent Pub. US 20070043491 A1 (hereinafter Goerick) in view of Irie et al., Japanese Patent Num. JP2010155528A (hereinafter Irie).

Claim 1
Goerick teaches a control customization system which customizes a plant control (Goerick, Para [0009] - - A driver assistance/control system for automotive/plant control which is based on a flexible architecture, such that it can be easily adapted/customized.), the control customization system comprising: a hardware including a processor (Goerick, Para [0023] - - A hardware system including a processor.); a profiler, implemented by the processor, which predicts actions of a user depending on situations of the plant or the user (Goerick, Para [0062] - - A subsystem 38/profiler implemented by a processor that collects data relevant for future/predicted actions of the vehicle/plant or driver/user.); a planner, implemented by the processor, which determines an appropriate set of objectives which represent tasks desired by the user. (Goerick, Para [0064] - - A behavior generation module 40/planner determines commands based on actions received from modules including actions/tasks desired by the driver/user.)
But Goerick fails to specify objective terms representing elements for controlling the plant so as to realize the objectives, and tunes the objective terms based on predictions of the profiler.
However Erie teaches a planner which determines an appropriate set of objectives which represent tasks desired by the user, and objective terms representing elements for controlling the plant so as to realize the objectives, and tunes the objective terms based on predictions of the profiler. (Erie, Para [0025-26] - - A control calculation block that is implemented by a processor, determines the control of driving a car/”set of objectives” representing a driver’s corner steering/”task desired by driver” and determines various conditions of elements controlling the car/”objective terms for controlling the plant”, and tunes the conditions of elements/”objective terms”, such as braking or driving force values, steering angle based on a driver’s operation of steering, braking, and acceleration as sensed by an arbitration unit/”profiler”.)
Goerick and Erie are analogous art because they are from the same field of endeavor.  They relate to driver assistance systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above driver assistance system, as taught by Goerick, and incorporating the control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as taught by Erie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the running stability of an automobile by using a control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as suggested by Erie (Para [0002]).

Claim 2
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
Erie further teaches a controller, implemented by the processor, which controls the plant by optimizing the tuned objective terms. (Erie, Para [0027] - - Controlling the vehicle/plant by optimizing the conditions of elements controlling the car/”tuned objective terms for controlling the plant”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above driver assistance system, as taught by Goerick, and further incorporating the control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as taught by Erie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the running stability of an automobile by using a control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as suggested by Erie (Para [0002]).

Claim 5
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
The combination of Goerick and Erie further teaches the profiler predicts relative importance between different quantities relevant to the control of a plant (Goerick, Para [0047] - - The subsystem 38/profiler determines the relative importance between different actions/quantities relevant to the control of a vehicle/plant), and the planner determines the appropriate set of objectives and the objective terms based on the relative importance. (Goerick, Para [0064] - - A behavior generation module 40/planner determines commands based on actions received from modules including actions/tasks desired by the driver/user having a higher priority/importance.)

Claim 7
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
The combination of Goerick and Erie further teaches based on the current and predicted plant situation, the profiler chooses the most important actions from among a multitude of possible objectives for the plant based on the learned profile or preferences of the user or an operator. (Goerick, Para [0062-64] - - The subsystem 38/profiler determines which possible actions/objectives for the vehicle/plant based on the driver’s/user’s action signals/preferences.)

Claim 9
Goerick teaches a control customization method which customizes a plant control (Goerick, Para [0009], [0011] - - A driver assistance/control method for automotive/plant control which is based on a flexible architecture, such that it can be easily adapted/customized.), the control customization method comprising: predicting actions of a user depending on situations of the plant or the user (Goerick, Para [0062] - - A subsystem 38 that collects data relevant for future/predicted actions of the vehicle/plant or driver/user.);
But Goerick fails to specify determining an appropriate set of objectives which represent tasks desired by the user, and objective terms representing elements for controlling the plant so as to realize the objectives; and tuning the objective terms based on the predictions.
However Erie teaches determining an appropriate set of objectives which represent tasks desired by the user, and objective terms representing elements for controlling the plant so as to realize the objectives; and tuning the objective terms based on the predictions. (Erie, Para [0025-26] - - A control calculation block that determines the control of driving a car/”set of objectives” representing a driver’s corner steering/”task desired by driver” and determines various conditions of elements controlling the car/”objective terms for controlling the plant”, and tunes the conditions of elements/”objective terms”, such as braking or driving force values, steering angle based on a driver’s operation of steering, braking, and acceleration as sensed by an arbitration unit/”profiler”.)
Goerick and Erie are analogous art because they are from the same field of endeavor.  They relate to driver assistance systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above driver assistance system, as taught by Goerick, and incorporating the control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as taught by Erie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the running stability of an automobile by using a control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as suggested by Erie (Para [0002]).

Claim 10
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
Erie further teaches controlling the plant by optimizing the tuned objective terms. (Erie, Para [0027] - - Controlling the vehicle/plant by optimizing the conditions of elements controlling the car/”tuned objective terms for controlling the plant”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above driver assistance system, as taught by Goerick, and incorporating the control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as taught by Erie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the running stability of an automobile by using a control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as suggested by Erie (Para [0002]).

Claim 11
Goerick teaches a non-transitory computer readable information recording medium storing a control customization program mounted on a computer which customizes a plant control (Goerick, Para [0009], [0011], [0023] - - A driver assistance/control method stored on a computer readable medium for automotive/plant control which is based on a flexible architecture, such that it can be easily adapted/customized.), the program, when executed by a processor, performs a method for: predicting actions of a user depending on situations of the plant or the user (Goerick, Para [0062] - - A subsystem 38 that collects data relevant for future/predicted actions of the vehicle/plant or driver/user.);
But Goerick fails to specify determining an appropriate set of objectives which represent tasks desired by the user, and objective terms representing elements for controlling the plant so as to realize the objectives; and tuning the objective terms based on the predictions.
However Erie teaches determining an appropriate set of objectives which represent tasks desired by the user, and objective terms representing elements for controlling the plant so as to realize the objectives; and tuning the objective terms based on the predictions. (Erie, Para [0025-26] - - A control calculation block that determines the control of driving a car/”set of objectives” representing a driver’s corner steering/”task desired by driver” and determines various conditions of elements controlling the car/”objective terms for controlling the plant”, and tunes the conditions of elements/”objective terms”, such as braking or driving force values, steering angle based on a driver’s operation of steering, braking, and acceleration as sensed by an arbitration unit/”profiler”.)
Goerick and Erie are analogous art because they are from the same field of endeavor.  They relate to driver assistance systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above driver assistance system, as taught by Goerick, and incorporating the control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as taught by Erie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the running stability of an automobile by using a control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as suggested by Erie (Para [0002]).

Claim 12
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
Erie further teaches controlling the plant by optimizing the tuned objective terms. (Erie, Para [0027] - - Controlling the vehicle/plant by optimizing the conditions of elements controlling the car/”tuned objective terms for controlling the plant”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above driver assistance system, as taught by Goerick, and incorporating the control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as taught by Erie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the running stability of an automobile by using a control calculation block determining the control of driving a car based on a driver’s actions along with determining and tuning braking, acceleration, and steering elements, as suggested by Erie (Para [0002]).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goerick et al., US Patent Pub. US 20070043491 A1 (hereinafter Goerick) in view of Irie et al., Japanese Patent Num. JP2010155528A (hereinafter Irie) as applied to Claims 1-2, 5, 7, and 9-12 above, and in further view of Algotar et al., US Patent Pub. US 20170177739 A1 (hereinafter Algotar).

Claim 3
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
But the combination of Goerick and Erie fails to specify the profiler predicts the action of the user by using a profile represented by a decision tree or a classification tree specifying the action of the user according to the situation.
However Algotar teaches the profiler predicts the action of the user by using a profile represented by a decision tree or a classification tree specifying the action of the user according to the situation. (Algotar, Para [0018], [0021] - - A user profiling system predicts a user action using a multi-map graph/”decision tree” that is built from a user’s actions in a similar time period/situation.)
Goerick, Erie, and Algotar are analogous art because they are from the same field of endeavor.  They relate to systems predicting user actions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system predicting user actions, as taught by Goerick and Erie, and further incorporating predicting a user action using a multi-map graph, as taught by Algotar.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide fast and efficient prediction of a user action by using a multi-map graph, as suggested by Algotar (Para [0011]).

Claim 4
The combination of Goerick, Erie, and Algotar teaches all the limitations of the base claims as outlined above.  
The combination of Goerick, Erie, and Algotar further teaches the profiler updates the profile based on the data collected by the plant by the operation of the user. (Goerick, Para [0062] - - The subsystem 38/profiler updates data collected from the vehicle/plant and the driver/user operation.)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goerick et al., US Patent Pub. US 20070043491 A1 (hereinafter Goerick) in view of Irie et al., Japanese Patent Num. JP2010155528A (hereinafter Irie) as applied to Claims 1-2, 5, 7, and 9-12 above, and in further view of Discenzo et al., US Patent Pub. US 20100306001 A1 (hereinafter Discenzo).

Claim 6
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
But the combination of Goerick and Erie fails to specify the planner determines an objective function to be used for optimization of the plant control by using an expert system that determines the content of an objective term according to an action of the user.
However Discenzo teaches a planner determines an objective function to be used for optimization of the plant control by using an expert system that determines the content of an objective term according to an action of the user. (Discenzo, Para [0058] - - A system/planner determines a new high level action/”objective function” to be used to optimize a process/plant control using an expert system that infers/determines a high level action based on from a set of more basic level events, conditions, observations, and/or data/”content of an objective term” based on user observation/”action of the user”.)
Goerick, Erie, and Discenzo are analogous art because they are from the same field of endeavor.  They relate to adaptive control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above adaptive control system, as taught by Goerick and Erie, and further incorporating determining a high level action based on inference by an expert system processing basic level data associated with user actions, as taught by Discenzo.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve operational efficiency by determining a high level action based on inference by an expert system processing basic level data associated with user actions, as suggested by Discenzo (Para [0008]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goerick et al., US Patent Pub. US 20070043491 A1 (hereinafter Goerick) in view of Irie et al., Japanese Patent Num. JP2010155528A (hereinafter Irie) as applied to Claims 1-2, 5, 7, and 9-12 above, and in further view of Adams et al., US Patent Pub. US 20160328655 A1 (hereinafter Adams).

Claim 8
The combination of Goerick and Erie teaches all the limitations of the base claims as outlined above.  
But the combination of Goerick and Erie fails to specify the planner updates a cost function online using linear objectives predicted or obtained from the learned decision or regression tree. 
However Adams teaches the planner updates a cost function online using linear objectives predicted or obtained from the learned decision or regression tree. (Adams, Para [0003], [0155], [0197] - - System/planner updates a cost function on a server/online based on the cost of evaluating an objective function based on data/objectives obtained from a decision tree.)
Goerick, Erie, and Adams are analogous art because they are from the same field of endeavor.  They relate to systems to perform task optimization.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above system to perform task optimization, as taught by Goerick and Erie, and further incorporating updating a cost function based on evaluating an objective function based on data obtained from a decision tree, as taught by Adams.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency of optimization evaluations by updating a cost function based on evaluating an objective function based on data obtained from a decision tree, as suggested by Adams (Para [0156]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartmann et al., US Patent Pub. US 20150371095 A1 relates to claims 1-2, 9-10, and 11-12 regarding driver assistance systems and optimization of data.
Torkkola et al., US Patent Pub. US 20040252027 A1 relates to claims 1-2, 9-10, and 11-12 regarding driver assistance systems, driver activity state, driving conditions, and optimization of data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119